 In the- Matter ofMARSHALLFIELD & COMPANYandLOCAL 291,UNITED RETAIL, WHOLESALEAND DEPARTMENT STORE EMPLOYEES OFAMERICA (C. I. 0.)Case B4798AMENDMENT TO DECISIONANDCERTIFICATION OF REPRESENTATIVESDecember10, 1941-On October 4, 1941, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in theabove-entitled proceedings.'Pursuant to the Direction of Election,an election by secret ballot was conducted on October 31, 1941, underthe direction and supervision of the Regional Director for the Thir-teenth Region(Chicago,Illinois).On November 1, 1941, the Re-gional Director,acting pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,issued andduly servedupon the parties an Election Report.As to the balloting and its results,the Regional Director reportedas follows :Total on eligibility list-------------------------------------173Total ballots cast-------------------------------------------168Total ballots challenged-------------------------------------21Total blank ballots--------------- ------------------------1Total void ballots---__------------------------------------------2Total valid ballots cast--------------------------------------144Ballots cast for the A F. of L union (International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local 743) --------------------------------------9Ballots cast for the C I 0 union (Local 291, United Retail,Wholesale and Department Store Employees of America)-- 120Ballots cast for neither--------------------------------------15On or about November 8, 1941, Marshall Field & Company, hereincalled the Company, filed with the Regional Director and with 'theBoard objections to the recommendation of the Regional Directorthat Local 291, United Retail, Wholesale and Department Store Ein-ployees of America, herein called'Local'291, be certified as the exclu-'35N L R B, No 21437 N L. R. B., No. 77.4•9433257-42-voL 37-31 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDsive representative in the unit found appropriate in the Decision andDirection of Election referred to above, and a motion that the Boardclarify the scope of the appropriate unit, together with a memorandumand an affidavit in support thereof.On November 18, 1941, Local291- filed an answer to the objections and motion of the Company.On "November 25, 1941, the Regional Director issued and duly servedon the parties his Report on Objections to Election Report.In our Decision and Direction of Election of October 4, 1941, wefound that the appropriate unit consisted of "the employees in thefour warehouses of the Company in Chicago, Illinois, exclusive ofsupervisory employees (other, than working foremen who do nothave the power-to hire and discharge).and clerical employees (otherthan receiving clerks)," and directed that such employees, subject toqualifications not here material, "whose names appear on the Com-pany's pay roll immediately preceding the date of this Direction ofElection" should be eligible to vote.The Company asserts that theforegoing description of the appropriate unit is indefinite and, inconsequence, collective bargaining negotiations will be burdened byuncertainty as to what employees are in, the unit.The Company hasmoved that the Board define in more detail the scope of the unit byamending the Decision to describe the appropriate unit as follows :All employees regularly employed in the four warehouses of theCompany in Chicago, Illinois, whose names appear on the ware-house division of the company pay roll, exclusive of supervisoryemployees (other than working foremen spending in excess oftwenty percent of their work week performing manual labor andwho do not have the power to hire and discharge) and clericalemployees (other than receiving clerks).Local 291 agrees that the description of the unit may be amended asproposed by the Company, except with respect to the suggested quali-fication on the inclusion or exclusion of working foremen dependingupon whether they spend more or less than 20 percent of their workweek performing manual labor.2In support of its proposals, the Company points to the fact that 21employees were challenged 3 at the election, a circumstance which theCompany attributes to the alleged indefinite description of the unitand the consequent uncertainty as to eligibility to vote.Eight of the challenged voters are part of the so-called "operatinggeneral force," which is a large group of employees who do not work2Although requested to do so by the Regional Director, International Brotherhood ofTeamsters, Chauffeurs, warehousemen and Helpers of America, Local 743, herein called theTeamsters, did not submit any statement with respect to its position3In his Report on Objections to Election Report, the Regional Director stated that thechallenges to the ballots of each of these 21 employees should be sustained. MARSHALL FIELD&COMPANY471regularly in any one location in the Chicago retail division but maybe used in any part of the retail store or in the warehouses.Theyare not carried on the warehouse division pay roll,but were workingin the warehouses at the time of the election.All of them werechallenged by the Company;Local 291'challenged 6, but in its answerto the Company's objections states that employees not on the ware-house-division pay roll should be excluded.Eleven of the chal-lenged voters are regular employees,6 classed as "opening andmarking"and 5 as"merchandise stockroom,"listed on the retail-store division pay roll who,because of lack of space in the retail storeduring the Christmas season, were temporarily transferred to'thewarehouses subsequent to the hearing.They perform the same work,in,the temporary location.Both the Company and Local 291, chal-lenged these employees and agree that they should be excluded fromthe unit.The Company further proposes that in addition to the .exclusionof supervisory employees, the unit be defined to exclude workingforemen who spend less than 20 percent of their work week per-forming manual labor andwho donot have the power to hire anddischarge,in lieu of the present description which includes workingforemen who do not have the power to hire and discharge. Local291 opposes this proposal,asserting that it would confuse the issuesand lead to controversy as to the percentage of time spent by certainworking foremen in the performance of manual labor.It appearsthat two supervisory employees,J. Zahnen and E. Wuensche, votedin the election and were challenged by the-Company, Local 291, andtheTeamsters.Zahnen is the only supervisory employee at theFourteenth Street warehouse;it does not appear whether he does anymanual work.Wuensche is in full charge of the crating and ship-ping department, at the Merchandise Mart; he does very little worksimilar to that done by the employees he supervises.Both of themhave power to recommend hiring and discharging,but neither hasauthority to hire or discharge,as that power resides in the heads ofthe personnel department.It was not the intent of the Board nor of the parties to includewithin the warehouse unit employees not regularly assigned to thewarehouses who were not carried on the warehouse-division pay rolland who were performing retail-store division work but were tem-porarily located in the warehouses.However, the present descriptionof the unit,by merely referring to employees"in the four ware-houses,"is subject to the literal interpretation that such employees arein the unit.We shall amend the Decision to describe correctly theunit in order to remove any ambiguity as to these groups of em-ployees.Although we find that Zahnen and Wuensche are super- 472DECISIONSOF NATIONALLABOR-RELATIONS BOARDvisory employees and not within the unit, we do not believe that therecord warrants adopting the limitation regarding working foremenproposed by the Company.We therefore deny the Company's mo-tion in this respect.The Board hereby amends the Decision issued October 4, 1941, bystriking from the last paragraph of Section V and from paragraph 2of the Conclusions of Law the following words "employees in thefour warehouses" and substituting therefor the words "employeesregularly employed in the four warehouses." 4CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National, LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that Local 291, United Retail, Wholesale andDepartment Store Employees of America, affiliated with the Con-gress of Industrial Organizations, has been designated and selectedby a majority of the employees regularly employed in the four ware-houses of Marshall Field & Company, Chicago, Illinois, exclusive ofsupervisory employees (other than working foremen who do not havethe power to hire and discharge) and clerical employees (other thanreceiving clerks), as their representative for the purposes of collec-tive bargaining, and that, pursuant to Section 9 (a) of the Act, Local291,United Retail,Wholesale and Department Store Employees ofAmerica, affiliated with the Congress of Industrial Organizations, isthe exclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.4 It is unnecessary to add the further qualification suggested by the Company,namely,\that the names of such employees should appear upon the warehouse-division pay roll,inasmuch as such limitation is applicable only in defining eligibility to vote and since itappears that none of the employees regularly employed in the warehouses is not carried onthe warehouse-division pay roll.